Citation Nr: 0837716	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-01 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a disability manifested 
by muscle spasms, to include fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to March 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In December 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

The Board remanded this case for additional evidentiary 
development in August 2007.  While the case was in remand 
status, the issue of entitlement to service connection for a 
skin disability was resolved by a May 2008 rating decision 
granting service connection for that disability.  The case 
since has been returned to the Board for further appellate 
action on the claim for service connection for a disability 
manifested by muscle spasms, to include fibromyalgia.


REMAND

In its August 2007 remand, the Board instructed the RO or the 
Appeals Management Center (AMC) to afford the veteran a VA 
examination to determine the nature and etiology of any 
currently present chronic muscle spasm disorder, to include 
fibromyalgia.  The Board specifically ordered that the 
examiner be provided with and review the claims folders.

The veteran was afforded a VA examination in April 2008, but 
the claims folders were not provided to the examiner.  The U. 
S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary, and failure to 
comply with the terms of a remand necessitates another remand 
for corrective action.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should have the 
claims folders sent to the VA examiner 
who conducted the April 2008 VA 
examination and request her to review 
the entire claims folders, particularly 
the veteran's service treatment 
records.  Based on her review, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that any currently 
present chronic muscle spasm disorder, 
to include fibromyalgia, is related to 
the veteran's active service.  The 
examiner should set forth the complete 
rationale for all opinions expressed 
and conclusions reached.

If the April 2008 VA examiner is 
unavailable, the veteran should be 
afforded a new VA examination by a 
physician with appropriate expertise to 
determine the nature and etiology of 
any currently present chronic muscle 
spasm disorder, to include 
fibromyalgia.  The claims folders must 
be made available to and reviewed by 
the examiner.  The examiner should be 
requested to provide the required 
opinion and to set forth the complete 
rationale for all opinions expressed 
and conclusions reached.

2.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
a supplemental statement of the case 
should be issued, and the veteran and 
her representative should be afforded 
the requisite opportunity to respond 
before the claims folders are returned 
to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant unless she is 
otherwise notified, but she has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

